DETAILED ACTION
Claim Status
	Applicant’s amendment filed July 26, 2022 has been entered. Claims 1-15 and 18 have been cancelled. Claims 16-17 and 19-33 are pending. Claims 25-28 and 30-31 are withdrawn. Claims 16-17, 19-24, 29 and 32-33 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 16-24 and 29, and C. acetobutylicum, as the species elected, in the reply filed on September 28, 2020 is acknowledged.  The traversal has been addressed in the Office Action mailed May 26, 2021.
The requirement is still deemed proper and is therefore made FINAL.

Claims 25-28 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 28, 2020.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections - withdrawn
Objection of claim 20 is withdrawn in view of Applicant’s amendment to claim 20.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 16-17, 19-24 and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to replace the term “characterized in that” with the term “wherein”.
	
Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, 19, 20, 22-24, 29 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, and 13 of co-pending U.S. Patent Application No. 16/421,572 (also published as U.S. Patent Application Publication No. 2019/0367947; ‘Information Disclosure Statement’, filed 10 December 2019; “USPGPUB ‘572”). This rejection is maintained.
The following specifically denotes the instant claims with the corresponding claims of USPATAPP ‘572 applied herein:
•	Instant claims 16, 17, 22 and 32-33 are unpatentable over claims 1, 7, 9, and 13 of USPATAPP ‘572.
•	Instant claims 19 and 20 are unpatentable over claims 2 and 3 of USPATAPP ‘572.
•	Instant claim 23 is unpatentable over claim 7 of USPATAPP ‘572.
•	Instant claim 24 is unpatentable over claim 8 of USPATAPP ‘572.
•	Instant claim 29 is unpatentable over claim 13 of USPATAPP ‘572.
Claims 1-3, 7-9, and 13 of co-pending USPATAPP ‘572 renders instant claims 16, 17, 19, 20, 22-24, 29 and 32-33 unpatentable.  For instance, claim 1 of USPATAPP ‘572 is directed to “A genetic tool allowing the transformation, and genetic modification by homologous recombination, of a bacterium of the genus Clostridium characterized i) in that it comprises: a first nucleic acid encoding at least Cas9, wherein the sequence encoding Cas9 is placed under the control of a promoter, and at least a second nucleic acid containing a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of the bacterial DNA targeted by Cas9 by a sequence of interest, in that ii) at least one of said nucleic acids further encodes one or more guide RNAs (gRNAs) or in that the genetic tool further comprises one or more guide RNAs, each guide RNA comprising a Cas9-enzyme-binding RNA structure and a sequence complementary to the targeted portion of the bacterial DNA, and iii) in that at least one of said nucleic acids further comprises a sequence encoding an anti-CRISPR protein placed under the control of an inducible promoter, or in that the genetic tool further comprises a third nucleic acid encoding an anti-CRISPR protein placed under the control of an inducible promoter.”  It should be recognized that claim 8 of USPAT ‘572 recites “characterized in that each of the nucleic acids present within the tool belongs to a distinct expression cassette or a distinct vector” which therefore, provides for the first nucleic acid and second nucleic acid of the genetic tool to encompass distinct vectors (e.g., first vector and second vector). Similarly, amended claim 16 is directed to “A genetic tool allowing the transformation by homologous recombination of a solventogenic bacterium of the genus Clostridium characterized in that said genetic tool comprises: a first vector comprising a nucleic acid sequence encoding at least Cas9, wherein the Cas9 coding sequence is placed under the control of a promoter, and a second vector comprising a nucleic acid sequence containing a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of a Cas9-targeted bacterial DNA by a sequence of interest, in that i) at least one of said first or second nucleic acid sequences further encodes one or more guide RNAs (gRNAs), or ii) the genetic tool further comprises one or more guide RNAs, each guide RNA comprising a Cas9-enzyme-binding RNA structure and a sequence complementary to the portion of the Cas9-targeted bacterial DNA, said complementary sequence comprising at least 10 nucleotides, wherein Cas9 causes double-stranded cleavage of the bacterial DNA and the bacterial DNA is the DNA of a solvent-forming bacterium of the genus Clostridium.”  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 16, 17, 19, 20, 22-24, 29 and 32-33 appear to recite limitations substantially similar to claims 1-3, 7-9, and 13 of USPATAPP ‘572.  Accordingly, instant claims 16, 17, 19, 20, 22-24, 29 and 32-33 are rejected over claims 1-3, 7-9, and 13 of USPATAPP ‘572 on the grounds of non-statutory obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious over claims 1-3, 7-9 and 13 of U.S. Application No. 16/421,572 because the ‘572 application recite an ani-CRISPR protein placed under the control of an inducible promoter, which is not required by these claims.
However, it is noted that the claims recite the term “comprises”, which means the claims are open and can recite additional limitations. The instant claims and the claims of the ‘572 application both encompass a genetic tool to transform by homologous recombination a Clostridium bacterium comprising a vector encoding Cas9, a vector comprising a repair template, and wherein one of the vectors encodes gRNAs. Therefore, claims 1-3, 7-9 and 13 of U.S. Application No. 16/421,572 encompass overlapping subject matter. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636